STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 10, 2015
              Plaintiff-Appellee,

v                                                                  No. 319248
                                                                   Saginaw Circuit Court
KEONDRE EARL SOLOMON,                                              LC No. 13-038289-FC

              Defendant-Appellant.


Before: JANSEN, P.J., and METER and BECKERING, JJ.

PER CURIAM.

        Defendant appeals as of right from his convictions, following a jury trial, of two counts
of assault with intent to murder, MCL 750.83; three counts of possession of a firearm during the
commission of a felony (felony-firearm), MCL 750.227b; and one count of carrying a dangerous
weapon with unlawful intent, MCL 750.226. He was sentenced to prison terms of 276 months to
40 years for assault with intent to murder, 30 months to 5 years for carrying a dangerous weapon,
and 2 years for felony-firearm. The felony-firearm sentences are concurrent with each other but
consecutive to the assault-with-intent-to-murder and carrying-a-dangerous-weapon sentences.
For the reasons explained below, we affirm.

                                      I. BACKGROUND

       This case involves the drive-by shooting of Marcel Wilson and Richard Fowler. Wilson
and Fowler were driving from the west side to the south side of Saginaw, which was where
Fowler lived. At one point they stopped at a gas station. Fowler went into the store while
Wilson stayed in the car. While waiting, Wilson noticed defendant pumping gas into a white
Dodge Charger. Fowler testified that he went into the store, made a purchase without talking to
anyone, and walked straight out. Videotape surveillance footage from the store confirmed that
Fowler “ma[de] his purchase and walk[ed] out without any interaction with anyone.” The
footage also showed that defendant and a man named J’ion Parker left the store after Fowler.

       Wilson testified that as he and Fowler proceeded toward the south side of town, he
noticed the Charger coming up behind them, eventually pulling up alongside them. According to
Wilson, “that’s when it started shooting.” Fowler said he and Wilson both tried to duck when
the shooting began, but that “there wasn’t no stopping them.” The emergency room doctor who
attended to Wilson and Fowler testified that Wilson had been shot twice and Fowler had been

                                               -1-
shot once. Both men needed hospitalization and surgery. A witness testified that the car in
which Wilson and Fowler had been traveling hit a tree and the Charger hit a fire hydrant.

         Saginaw Police Officer Matthew Gerow interviewed Parker at the police station. Gerow
testified that although Parker was “very reluctant” and “definitely did not want to be there,” he
identified a picture of codefendant Samuel Jackson as the shooter and indicated on a piece of
paper that both defendant and Jackson were involved. Gerow also testified that there was a
hidden camera and microphone in the interview room, and that at one point when Parker and his
mother were alone, the camera recorded Parker whispering to her, “I can’t live my life as no
snitch, though. I can’t do it. It would make me want to kill myself if I was a snitch. They gonna
kill me if I snitch.” The trial court provided the following limiting instruction regarding Parker’s
statement: “That’s been offered to explain why the witness may have been reluctant with the
police, and there may be an issue of credibility as to that witness. And so you may consider the
evidence as to the witness credibility.” The trial court further explained that “[t]here is no
evidence of threats of any kind by either of the defendants here, or of threats or intimidation of
any kind, by them or anybody associated with them.”

        Gerow also testified regarding a map of Saginaw that was admitted as a trial exhibit. The
map contained annotations indicating where each of the involved parties lived, where the gas
station was, and the location of the shooting. Gerow stated that defendant and Parker resided in
what would be considered the east side of Saginaw. Gerow testified that he was aware of
conflicts between individuals from different parts of the city, and that he had encountered
“assaultive-type cases” between individuals from the east and south sides. Gerow then stated
that hand gestures made by Jackson and Parker in photographs taken from Parker’s Facebook
page demonstrated their association with the east side and Jackson was making gestures showing
disrespect for the south side. Gerow made it clear that none of the pictures admitted showed
defendant displaying hand gestures that would associate him with a particular side of the city.
The trial court stated to the jury:

       . . . there was a reference to some assaultive acts on these different parts of town
       or between these different people associated with these different parts of town.

               I caution you that there’s nothing in evidence to suggest that these two
       defendants were involved in these other acts that were referred to by the witness,
       and -- or that these two defendants were associated in any way with those other
       acts that were referred to by the witness.

                                 II. STANDARD OF REVIEW

        “The decision to admit evidence is within a trial court’s discretion, which is reviewed for
an abuse of that discretion.” People v Bynum, 496 Mich. 610, 623; 852 NW2d 570 (2014). “An
abuse of discretion occurs . . . when the trial court chooses an outcome falling outside [the]
principled range of outcomes.” People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003).
“Preliminary questions of law, such as whether a rule of evidence or statute precludes the
admission of particular evidence, are reviewed de novo . . . .” Bynum, 496 Mich. at 623.

                                         III. ANALYSIS

                                                -2-
        Defendant first argues that the trial court erred in admitting evidence of his membership
in a gang because such evidence was irrelevant and unfounded. “The Michigan Rules of
Evidence provide the appropriate framework” for reviewing whether a defendant “is entitled to a
new trial on the basis of evidentiary error.” Id. at 623-624. “Evidence which is not relevant is
not admissible,” MRE 402, and relevant evidence “may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice,” MRE 403. “In the context of gang-
related violence, . . . expert testimony may be admitted regarding general characteristics of gang
culture for an appropriate purpose, such as helping to elucidate a gang member’s motive for
committing a gang-related crime.” Bynum, 496 Mich. at 626-627. “The testimony, of course,
must otherwise meet the rules of evidence before it can be admitted,” and an expert may not
testify that “on a particular occasion, a gang member acted in conformity with character traits
commonly associated with gang members.” Id. at 627.

        The premise of defendant’s argument is inaccurate, rendering it without merit. Neither
Gerow nor any other witness testified that defendant or any of the involved parties were
members of a gang and, unlike in Bynum, id. at 616, there was no testimony that defendant acted
in conformity with the characteristics of a gang or other group. Rather, Gerow testified that,
based on his experience as a Saginaw police officer, he was aware of “assaultive-type” conduct
and animosity between residents of the city’s east and south sides, and that defendant and Parker
resided in what would be considered the east side of town. Also, although Gerow opined that
Jackson and Parker—but not defendant—were seen in pictures displaying hand gestures
indicating an association with the east side and disrespect for the south side, he did not opine that
there were gangs in these areas or that defendant, Jackson, or Parker were members of any gang.
Further, the trial court mitigated any unfairly prejudicial impact of this testimony by instructing
the jury that “there’s nothing in evidence to suggest that these two defendants were involved in
these other acts [i.e., the historically observed “assaultive-type” conduct] . . . or that these two
defendants were associated in any way with those other acts . . . .” “It is well established that
jurors are presumed to follow their instructions.” People v Graves, 458 Mich. 476, 486; 581
NW2d 229 (1998).

        Moreover, defendant fails to explain why evidence of his residence on the east side of
Saginaw was irrelevant. Evidence that defendant resided on the east side of Saginaw was
relevant in explaining why he was willing to participate in an apparent random act of violence
against two people whom he did not know, but whom he saw traveling toward the south side of
Saginaw. Accordingly, defendant has failed to show that he was convicted on the basis of
evidence that was irrelevant or unfairly prejudicial.

      Next, defendant argues that the trial court erred in admitting evidence regarding Parker
whispering to his mother, “I can’t live my life as no snitch, though. I can’t do it. It would make
me want to kill myself if I was a snitch. They gonna kill me if I snitch.”

        At trial, certain incriminating statements from Parker’s preliminary examination were
admitted. Parker invoked his right to remain silent when called as a witness at trial, stating he
did not want to testify. The trial court appointed Parker counsel to advise him regarding his Fifth
Amendment rights, and his appointed counsel thereafter informed the court that Parker had no
memory of what happened and did not want to testify. The court declared Parker unavailable
and permitted his preliminary examination testimony to be read into the record.

                                                -3-
        At the preliminary examination, Parker testified that he was traveling in a car with
defendant and Jackson on the night in question, but he denied that he saw Jackson shoot a gun.
Parker testified that when he, Jackson, and defendant left the gas station, they attempted to pass a
slow-traveling vehicle and crashed when that vehicle bumped their vehicle. He testified that he
did not know whether someone in his car’s front seat began shooting and that he heard shots only
after he got out of the car following the crash and began running home. Parker admitted,
however, that he had previously told a police detective that Jackson began shooting at another
vehicle while he (Parker) was sitting in the backseat and defendant was driving.

        Given Parker’s conflicting statements, his credibility was highly relevant. “[T]he
credibility of a witness is an issue of the utmost importance in every case,” and “evidence of a
witness’ bias or interest in a case is highly relevant to his credibility.” People v Mumford, 183
Mich. App. 149, 152; 455 NW2d 51 (1990) (citation and internal quotation marks omitted).
Evidence that Parker stated before his preliminary examination that he did not want to “snitch”
was highly probative regarding this credibility.

        Defendant complains that notwithstanding the relevance of Parker’s reluctance to talk
with police, the probative value of the phrase “[t]hey gonna kill me if I snitch” was substantially
outweighed by the danger of unfair prejudice under MRE 403 because it suggested that Parker
had been threatened. Defendant also argues that reversal is warranted because the prosecutor did
not introduce evidence connecting the threats to defendant.

        As discussed, the phrase “[t]hey gonna kill me if I snitch” was highly relevant in this
case, because it spoke directly to Parker’s potential bias. Moreover, contrary to defendant’s
assertion, the statement did not have an unfairly prejudicial effect because it did not demonstrate
that any threats were made against Parker. Indeed, Parker did not say that anyone told him he
would be killed if he snitched, let alone that defendant did. Rather, his statement merely
reflected his opinion, however informed or exaggerated. Moreover, the trial court mitigated any
possible prejudicial impact of Parker’s statements by instructing the jury that “[t]here is no
evidence of threats of any kind by either of the defendants here, or of threats or intimidation of
any kind, by them or anybody associated with them.” See Graves, 458 Mich. at 486.
Accordingly, the trial court did not err in admitting Parker’s statements.

       Affirmed.




                                                             /s/ Kathleen Jansen
                                                             /s/ Patrick M. Meter
                                                             /s/ Jane M. Beckering




                                                -4-